     


    CENTER FOR DISABILITY ACCESS
     Raymond Ballister Jr., Esq., SBN 111282
    Chris Carson, Esq., SBN 280048
    Dennis Price, Esq., SBN 279082
     8033 Linda Vista Road, Suite 200
    San Diego, CA 92111
     (858) 375-7385; (888) 422-5191 fax
    amandas@potterhandy.com
    Attorneys for Plaintiff

    Mark P. Iezza (SBN 239813)
     miezza@khiplaw.com
    Eileen M. Rice (SBN 203432)
     erice@khiplaw.com
    KLEIN, HOCKEL, IEZZA & PATEL P.C.
     455 Market Street, Suite 1480
   San Francisco, CA 94105
     Tel.: (415) 951-0535
   Fax: (415) 391-7808
     Attorneys for Defendant
   Ohm Shree Laxmi, LLC
                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA

   GABRIEL CHAVEZ,                               )    Case No.: 3:18-CV-05479-JCS
                                                   )
           Plaintiff,                            )    JOINT STIPULATION FOR
     v.                                            )    DISMISSAL PURSUANT TO
                                                 )    F.R.C.P. 41 (a)(1)(A)(ii)
     OHM SHREE LAXMI, LLC, a California            )
   Limited Liability Company; and Does 1-        )
     10,                                           )
           Defendants.                           )
                                                   )

          Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and between the
   parties hereto that this action may be dismissed with prejudice as to all parties; each
   party to bear his/her/its own attorneys’ fees and costs. This stipulation is made as the
   matter has been resolved to the satisfaction of all parties.







     Joint Stipulation                            -1-               3:18-CV-05479-JCS
    Dated: December 16, 2019        CENTER FOR DISABILITY ACCESS
 
                                    By:         /s/ Amanda Lockhart Seabock
                                                 Amanda Lockhart Seabock
                                                Attorneys for Plaintiff
 
    Dated: December 16 2019        KLEIN, HOCKEL, IEZZA & PATEL P.C.
 
 
                                    By:         /s/ Eileen M. Rice
                                                 Mark P. Iezza
                                               Eileen M. Rice
                                               Attorneys for Defendant
                                                 Ohm Shree Laxmi, LLC

                                                    ISTRIC
                                             TES D      TC
                                             TA
   Dated: 12/18/19                                                  O
                                     S




                                                                       U
                                ED




                                                                        RT
                                                            ERED
                            UNIT




                                                  ORD
                                         IT IS SO

                                                                              R NIA

                                                                 ero
                                                            h C. Sp
                                NO




                                                       sep
                                              Judge Jo
                                                                             FO




                                RT




                                                                         LI




                                   ER
                                     H




                                                                         A




                                             N                           C
                                                               F
                                               D IS T IC T O
                                                       R











     Joint Stipulation                                -2-                    3:18-CV-05479-JCS
                              SIGNATURE CERTIFICATION
 
    I hereby certify that the content of this document is acceptable to Eileen M. Rice,
    counsel for Ohm Shree Laxmi, LLC, and that I have obtained authorization to affix her
    electronic signature to this document.
 
    Dated: December 16, 2019       CENTER FOR DISABILITY ACCESS
 
                                    By:      /s/ Amanda Lockhart Seabock
                                              Amanda Lockhart Seabock
                                            Attorneys for Plaintiff





















     Joint Stipulation                           -3-          3:18-CV-05479-JCS
